Name: Commission Regulation (EC) No 2332/2002 of 23 December 2002 correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy;  international trade
 Date Published: nan

 Avis juridique important|32002R2332Commission Regulation (EC) No 2332/2002 of 23 December 2002 correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotas Official Journal L 349 , 24/12/2002 P. 0020 - 0023Commission Regulation (EC) No 2332/2002of 23 December 2002correcting Regulation (EC) No 2535/2001 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the import arrangements for milk and milk products and opening tariff quotasTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Articles 26(3) and 29(1) thereof,Whereas:(1) The description of the products under certain quotas in Annex I.B to Commission Regulation (EC) No 2535/2001(3), as last amended by Regulation (EC) No 1667/2002(4), may lead to confusion. To avoid this and to guarantee uniform application of all quotas that Annex should be corrected.(2) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1Annex I, Part B, to Regulation (EC) No 2535/2001 is hereby corrected in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 341, 22.12.2001, p. 29.(4) OJ L 252, 20.9.2002, p. 8.ANNEXAnnex I, Part B, to Regulation (EC) No 2535/2001 is corrected as follows:1. In point 4 (products originating in Hungary) the information on quota No 09.4776 is replaced by the following:>TABLE>2. In point 7 (products originating in Estonia) the information on quota No 09.4579 is replaced by the following:>TABLE>3. In point 8 (products originating in Latvia) the information on quota No 09.4874 is replaced by the following:>TABLE>4. In point 9 (products originating in Lithuania) the information on quota No 09.4864 is replaced by the following:>TABLE>